DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The indicated allowability of claim 21 is withdrawn in view of the newly discovered reference(s) to Yoshinaga (US Pub no. 2017/0271999 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 & 15-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time a second connector coupled at a first end to a differing terminal of the transistor. The specification states: [0030] In certain embodiments of the present invention, a Kelvin connection is connected directly to the gate of a metal-oxide-semiconductor-field-effect transistor (MOSFET) or an insulated-gate bipolar transistor (IGBT) structure that is used within the inverter. [0044] Busbar 505 continues after the encased transistor 520 and branches into a Kelvin connection 530 and a second portion 540. The Kelvin connection 530 connects to the gate of transistor at one end. The other end of the Kelvin connection can be connected to a busbar. The second portion 540 may be used to connect the package to another part of the busbar, another busbar, or other electronic wiring.
With regards to claim 15, claim 15 lines 11-14 states: a Kelvin connection, the Kelvin connection having a first connector coupled at a first end to a gate of the insulated-gate bipolar transistor and a second connector coupled at a first end to an emitter of the insulated-gate bipolar transistor. The specification states: Busbar 505 continues after the encased transistor 520 and branches into a Kelvin connection 530 and a second portion 540. The Kelvin connection 530 connects to the gate of transistor at one end. The other end of the Kelvin connection can be connected to a busbar. The second portion 540 may be used to connect the package to another part of the busbar, another busbar, or other electronic wiring. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connector" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the connector" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1, 7, 25-27 & 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US Pub no. 2017/0271999 A1) in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1).
Regarding claim 1, Yoshinaga et al discloses (fig. 3 & 6-8) a transistor package  comprising: the substrate (PCB)sintered to a heat sink through a sintered layer(sinterable metal) [0053-0054];  and a Kelvin connection(H-fig. 3) to a transistor gate [0023] (fig. 6-8)
Yoshinaga et al fails to teach an encapsulant that at least partially encapsulates the transistor; a Kelvin connection, the Kelvin connection having a first connector coupled at a first end to a transistor gate of the transistor and a second connector coupled at a first end to a differing terminal of the transistor, wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector; an external bus bar connector having a “U”-bend shape coupled to either the a positive bus bar or the a negative bus bar for providing current to the transistor.
However, in the same endeavor, McPherson et al discloses an encapsulant that at least partially encapsulates the transistor [0085]; a Kelvin connection, the Kelvin connection(600) having a first connector coupled at a first end to a transistor gate of the transistor and a second connector coupled at a first end to a differing terminal of the transistor ( gate and source kelvin connections)[0079][0080] fig. 7, wherein the encapsulant (800) further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector [0085] fig. 16-20.  It would have been obvious to one of ordinary skill 
 Yoshinaga et al in view of McPherson et al  discloses all the claim limitations above but fails to teach an external bus bar connector, the connector having a “U”-bend  shape and interconnecting the transistor to either a positive bus bar or a negative bus bar for providing current to the transistor.

However, Degner et al teaches a power inverter connected by busbars  [0002]wherein an external bus bar connector(222), the connector having a “U”-bend  shape and interconnecting the transistor to either a positive bus bar or a negative bus bar(220) for providing current to the transistor[0029][0033].It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Yoshinaga et al in view of McPherson et al with the teachings of Degner et al to electrically connect inverters.

Regarding claim 7, Yoshinaga et al discloses wherein the first transistor comprises a gallium nitride or a silicon carbide wideband semiconductor [0024].
Regarding claim 25, Yoshinaga et al disclose wherein the transistor package further comprises a semiconductor layer[0024].
Regarding claim 26, Degner et al discloses wherein at least one of the positive busbar or the negative busbar has a flat finger geometry [0031] fig. 4a.

Regarding claim 29, Degner et al discloses herein the positive busbar (220) is a direct current positive busbar or the negative busbar is a direct current negative busbar[0031].
Claims 3-6, & 21, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US Pub no. 2017/0271999 A1) in view of McPherson (US Pub no. 2015/0216067 A1)  in view of Degner (US Pub no. 2017/0036563 A1)as applied to claim 1 and further in view of Morishita (US Pub no. 2013/0249100 A1).

Regarding claim 3, Yoshinaga et al as modified by McPherson et al & Degner et al  fails to disclose further comprising a second transistor that is in series with the transistor.
	 Morishita et al teaches a diode structure (4) that is in series with the transistor (3)[0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yoshinaga et al , McPherson et al, and Degner et al with the teachings of Morishita et al so as to function as a free wheel diode.
	Regarding claim 4, Morishita et al discloses wherein the transistor (4) is an insulated-gate bipolar transistor [0029].
	Regarding claim 5, Morishita et al discloses wherein the first transistor is a metal-oxide-semiconductor-field-effect transistor [0149].

Regarding claim 21, Yoshinaga et al discloses wherein die cladding layer is at least one of an n-tvpe or p-type cladding layer(PCA1-pca4) [0023][0052][0051]..
Regarding claim 22, Yoshinaga et al discloses wherein the cladding layer is a copper cladding layer [0023][0052]
Regarding claim 23, Yoshinaga et al discloses wherein the cladding layer is sintered to the heatsink through the sintering layer[0054].
Claims 2 & 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US Pub no. 2017/0271999 A1) in view of in view of McPherson (US Pub no. 2015/0216067 A1) in view of  Degner (US Pub no. 2017/0036563 A1).as applied to claim 1 and further in view of Ikeda (US Pub no. 2017/0311482 A1).
Regarding claim 2, Yoshinaga et al as modified by McPherson et al & Degner et al discloses all the claim limitations of claim 1 but fails to teach wherein the heat sink comprises fins and contact pads.
However, Ikeda et al discloses a heat dissipating structure wherein a heat sink (51)comprises fins (7) and contact pads (50) [0063] fig. 6a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yoshinaga et al ,McPherson et al, Degner et al with the teachings of Ikeda et al to provide high heat dissipation while reducing electrical resistance.
Regarding claim 24, Ikeda et al discloses wherein each contact pad (50)is connected to the one or more fins(7)(fig. 6).

Claims 15-17 & 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over   Xu (US Pub no. 2018/0022220 A1) in view of  Hiramitsu (US Pub no. 2013/0328185 A1)in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1).

Regarding claim 15, Xu et al discloses an inverter  (fig. 10-13) comprising: a housing configured to house a plurality of transistor packages(fig. 13)

wherein each of the transistor packages (56/57 & 58/59)includes:
a transistor substrate (75) an insulated-gate bipolar transistor (80,81,82)  in thermal contact with the transistor substrate (75); an encapsulant  (106)that at least partially encapsulates the insulated-gate bipolar transistor (fig. 14).

Xu et al discloses  a housing ((fig. 13)but fails to teach wherein the housing is formed of a metal and is a heat sink wherein the transistor substrate is sintered to the housing through a sintered layer; and  a Kelvin connection to the transistor gate; and an external busbar connector having a “U”-bend shape coupled to either the a positive busbar or the a negative busbar for providing current to the transistor.

However, Hiramitsu et al discloses an inverter wherein the housing (5) is formed of a metal and is a heat sink wherein the transistor substrate (3b) is sintered to the housing through a sintered layer[0055-0056].  It would have been obvious to one of 
Xu et al in view of Hiramitsu et al discloses all the claim limitations above except for a Kelvin connection, the Kelvin connection having a first connector coupled at a first end to a gate of the insulated gate bipolar transistor and a second connector coupled at a first end to a differing terminal of the insulated gate bipolar transistor, wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector.
However, in the same endeavor, McPherson et al discloses an encapsulant that at least partially encapsulates the transistor [0085]; a Kelvin connection, the Kelvin connection having a first connector coupled at a first end to a transistor gate of the transistor and a second connector coupled at a first end to a differing terminal of the transistor ( gate and source kelvin connections)[0079], wherein the encapsulant further encapsulates a portion of each of the first connector and the second connector, including the first end of the first connector and the first end of the second connector [0085]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Xu et al, Hiramitsu et al with the teachings of  McPherson et al. to provide an improved power module.
Xu et al in view of Hiramitsu et al in view of McPherson et al teaches all the claim limitations above but fails to teach an external bus bar connector, the connector having a “U”-bend  shape and interconnecting the transistor to either a positive bus bar or a negative bus bar for providing current to the transistor.

However, Degner et al teaches a power inverter connected by busbars  [0002]wherein an external bus bar connector(222), the connector having a “U”-bend  shape and interconnecting the transistor to either a positive bus bar or a negative bus bar(220) for providing current to the transistor[0029][0033].It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Xu et al in view of Hiramitsu et al in view of McPherson  et al with the teachings of Degner et al to electrically connect inverters.

Regarding claim 16, Xu et al wherein the insulated-gate bipolar transistor comprises silicon carbide [0010].
Regarding claim 17, Xu et al further comprising a diode) in series with the insulated-gate bipolar transistor (fig. 10)
Regarding claim 19, Xu et al  discloses wherein the insulated-gate bipolar transistor comprises silicon [0010].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Xu (US Pub no. 2018/0022220 A1) in view of  Hiramitsu (US Pub no. 2013/0328185 A1)in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1) as applied to claim 15 and further in view of  Mcknight-Macneil (US Pub no. 2016/0307826 A1).
Regarding claim 18, Xu et al as modified by Hiramitsu et al, McPherson et al , & Degner et al  discloses all the claim limitations of claim 15 but fails to teach wherein the sintered layer comprises silver .
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Xu (US Pub no. 2018/0022220 A1) in view of Hiramitsu (US Pub no. 2013/0328185 A1)in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1) as applied to claim 15 and further in view of Ikeda (US Pub no. 2017/0311482 A1).
Regarding claim 20, Xu et al as modified by Hiramitsu et al & McPherson et al discloses all the claim limitations of claim 1 but fails to teach wherein the heat sink comprises fins and contact pads.
However, Ikeda et al discloses a heat dissipating structure wherein a heat sink (51) comprises fins (7) and contact pads (50) [0063] fig. 6a.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Xu et al ,Hiramitsu et al , McPherson et al, & Degner et al with the teachings of Ikeda et al to provide high heat dissipation while reducing electrical resistance.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga (US Pub no. 2017/0271999 A1) in view of McPherson (US Pub no. 2015/0216067 A1) in view of Degner (US Pub no. 2017/0036563 A1) as applied to claim 1 and further in view of Matsuoka (US Pub no. 2014/0167241 A1).

However, Matsuoka et al discloses a bend of the “U”-bend shape is in a direction perpendicular to a plane of the encapsulated transistor substrate[0056].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yoshinaga et al , McPherson et al & Degner et al with the teachings of Matsuoka et al to mitigate the vibration or stress of the busbar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813